Citation Nr: 1334665	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-03 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES
 
1.  Entitlement to service connection for a respiratory disability.
 
2.  Entitlement to service connection for thoracolumbar arthritis.
 
3.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.
 
4.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).
 
5.  Entitlement to service connection for arthritis other than that involving the thoracolumbar spine.
 
6.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities.
 
 

REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
Andrew Mack, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1968 to November 1971 and from March 1973 to September 1993.  
 
These matters were received by come the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  They are on appeal from a May 2008 rating decision.  
 
The first four issues listed on the title page were remanded by the Board in December 2011 for further development.
 
The issue of entitlement to a total disability evaluation based on individual unemployability was raised in a December 2008 letter from the Veteran's VA physician.  When a request for a individual unemployability is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a  total disability evaluation based on individual unemployability is before the Board.
 
The Board has reviewed the physical claims file, as well as the Veteran's "Virtual VA" file.  

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, and for arthritis other than that of the thoracolumbar spine; as well as the issue of entitlement to a  total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  No current lung or respiratory disability is related to the Veteran's service.
 
2.  Thoracolumbar spondylosis with degenerative disc disease is etiologically related to the Veteran's service.
 
3.  The Veteran's diabetes has not required a regulation of activities.


CONCLUSIONS OF LAW
 
1.  A respiratory disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 
 
2.  Thoracolumbar spondylosis with degenerative disc disease was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a). 
 
3.  The criteria for a disability rating in excess of 20 percent for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  In August 2007, VA notified the Veteran of the evidence needed to substantiate the claim, to include the information and evidence VA would obtain and the information and evidence he was responsible for providing.  The Veteran was also advised how VA assigns disability ratings and effective dates.  
  
VA also satisfied its duty to assist.  The claims file contains the appellant's service treatment records, VA treatment records, and the results of VA examinations.  This evidence provides sufficient information to decide the appeal and a sound basis to make the decisions reached herein.  Further, the RO substantially complied with the Board's December 2011 remand instructions, and an additional remand is not in order. Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Service Connection
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year from discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2002).
 
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).
 
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 
 
A respiratory disability
 
The Veteran asserts that that he was exposed to Agent Orange in service, and that this caused respiratory problems, or, alternatively, that he was exposed to chemicals that he handled in service, which resulted in current lung disability.  
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).   Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service to get the presumption.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).
 
The Secretary of VA revisited the issue in 2012 and determined, after review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," that the evidence does not support establishing a presumption of exposure to herbicides for Blue Water Navy veterans.  See Notice, 77 Fed. Reg. 247, 76170-76171 (2012).
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  That list of diseases does not include chronic obstructive pulmonary disease.   38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).
 
Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.
 
The Veteran's service personnel records reflect that he is authorized to wear the Vietnam Service and Campaign Medals for service aboard the USS OAK HILL (LSD-51) while on operations in waters off of Vietnam.  The Veteran, in his May 2008 claim, stated that during his early tour of Vietnam he was on river patrol assigned to PT boat squadrons.  
 
Service treatment records reflect treatment for several acute upper respiratory infections and colds, but no chronic lung or respiratory disease or problems.  On dental health questionnaires dated in August 1990, July 1991, August 1992, and September 1993, the Veteran denied a history of a persistent cough, emphysema, or asthma.  He did report a history of smoking a pack per day for 20 years.  The Veteran's May 1993 separation examination report reflects a normal clinical evaluation of the lungs and chest, and no lung or respiratory problems were noted.  The Veteran denied a history of asthma but reported a past history of shortness of breath and pain or pressure in the chest, and a history of hypertension was noted.  
 
VA treatment records reflect that in November 2005 the Veteran was given pulmonary function testing which revealed findings suggestive of an obstructive ventilatory defect.
 
A January 2009 Naval Base treatment record reflects that the Veteran had a history of chronic obstructive pulmonary disease and complained of a cough that would not go away after almost a month.  The assessment was obstructive chronic bronchitis with acute exacerbation, and it was noted that the Veteran had had an exacerbation of his chronic obstructive pulmonary disease, probably from a viral upper respiratory infection.  In May 2010 it was noted that the Veteran had quit smoking for three months, but had resumed smoking at about a half pack per day.
 
In March 2010, it was noted that, about a week before, the Veteran had been suffering shortness of breath and cough, and endorsed symptoms of a wheeze.  It was noted that he had a history of smoking a pack per day, got yearly chest X-rays, all of which had been negative, and mentioned that he got sick like this very rarely.  He denied a history of chronic obstructive pulmonary disease or asthma, and had never used an inhaler.  
 
Following a November 2012 VA examination the appellant was diagnosed with chronic obstructive pulmonary disease.  The examiner noted that a review of the claims file showed that the Veteran had multiple entries of upper respiratory infections, smoking one pack per day for 20 years, and that at that time the Veteran complained of shortness of breath with activity, with morning sputum production.  He reported using Albuterol/ipratropium inhaler that helped.  He also reported handling a lot of chemicals in service, and a history of smoking beginning about age 21.  He reportedly quit smoking from 2005-2008, but then resumed in 2008, smoking one half pack to one pack per day.  He reported no wheezing.  Chest X-ray showed no active parenchymal disease.  After examination of the Veteran, the VA examiner concluded that the Veteran's diagnosed chronic obstructive pulmonary disease was less likely than not incurred in or caused by service.  The examiner noted that the Veteran underwent chest X-ray in service which was noted as normal, but that the Veteran attributed his lung condition to his handling chemical during service.  The examiner also noted that there were no evaluations in his claims file noted to be due to chemical exposure, although one chest X-ray did note "polyurethane" on the X-ray request.  The examiner concluded that, however, the Veteran also had a long history of cigarette smoking and his chest X-ray and spirometry reports were consistent with chronic obstructive pulmonary disease, which most likely was a consequence of his smoking.  
 
Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim for a lung or respiratory disability must be denied. 
 
While the record reflects a current disability of chronic obstructive pulmonary disease, it does not reflect that chronic obstructive pulmonary disease or any other lung or respiratory disorder began in service or until years after the Veteran's discharge from service.  The Veteran has not contended otherwise.  

Service treatment records reflect no chronic lung or respiratory disease or problems, and the Veteran consistently denied any history of persistent cough, emphysema, or asthma on health questionnaires between August 1990 and September 1993.  While the Veteran reported a history of shortness of breath and pain and pressure in his chest at the time of his May 1993 discharge examination, a past medical history of hypertension was noted.  Again, at separation from active duty the Veteran's lungs were clinically evaluated as normal.  No history of any lung disease or lung problems were noted, and the Veteran had a normal clinical evaluation of the lungs and chest.  

The earliest indication of any lung or respiratory problems after service is the November 2005 pulmonary function testing suggesting an obstructive ventilatory defect, and the earliest notation of chronic obstructive pulmonary disease in the record is dated in January 2009.
 
The only competent and probative opinion of record addressing whether a lung or respiratory disability is related to service is that of the November 2012 VA examiner, who diagnosed  chronic obstructive pulmonary disease, but opined that the disorder was less likely than not incurred in or caused by service.  The Board finds this opinion to be persuasive.  It was provided by a medical professional with appropriate expertise after a thorough review of the claims file, was supported by a clear and persuasive rationale.  The examiner considered the Veteran's reports of chemical exposure in service, and even noted that a prior chest X-ray request noted "polyurethane," but nonetheless concluded that the appellant's chronic obstructive pulmonary disease was likely a result of his smoking history rather than service.  

The November 2012 opinion is consistent with the evidence record, which reflects a significant smoking history of over 40 years.  Medical records demonstrate that, beginning in 1990, the Veteran reported having smoked a pack per day for 20 years, that he continued smoking, and in November 2012 continued to smoke a half pack to a pack per day.  Significantly, there is no competent and probative medical evidence contradicting the November 2012 examiner's opinion or otherwise supporting the claim, and neither the Veteran nor his representative has identified any.
 
The Veteran has asserted in-service exposure to Agent Orange.  While there is no specific evidence that he served in the Republic of Vietnam, the undersigned acknowledges, for the purposes of this issue only that VA recognizes that some OAK HILL personnel went ashore at times between September 1968 and February 1969.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#O  Even assuming arguendo, however, that the appellant was one of the sailors who went ashore, chronic obstructive pulmonary disease is not a presumptive disorder, and there is no competent evidence linking a current respiratory disorder to Agent Orange exposure.  Hence, there is no evidentiary basis upon which to service connect the claimed disorder under this theory.  As noted above, the only medical opinion addressing the etiology of the disorder is the November 2012 VA examiner's opinion, which the Board finds persuasive for the reasons given above.  That examiner concluded that chronic obstructive pulmonary disease was related to the Veteran's smoking history, rather than any in-service chemical exposure.  

With regards to the possibility of service connecting a respiratory disorder secondary to any in-service smoking habit, even if the appellant smoked while on active duty the provisions of 38 U.S.C.A. § 1103 preclude service connection a disorder due to inservice tobacco use as a matter of law.  There is no competent and probative medical evidence linking the Veteran's chronic obstructive pulmonary disease or any other lung or respiratory disability to any possible in-service Agent Orange exposure.
 
A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  However, the question of whether current chronic obstructive pulmonary disease or any other lung or respiratory disability is related to any in-service chemical exposure is a determination that is medical in nature, and therefore the Veteran is not competent to make it.  To the extent that that the Veteran might be at all competent to make any such determination, the Board would find it to be heavily outweighed by the expert medical opinion of the November 2012 VA examiner.
 
Thus, the weight of the evidence preponderates against the Veteran's service connection claim.  Accordingly, the claim for service connection for a respiratory disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Arthritis of the thoracolumbar spine
 
VA treatment records reflect repeated complaints of low back pain.  A VA magnetic resonance imaging (MRI) in March 2010 revealed moderate disc space narrowing at L5-S1.  
 
The November 2012 VA examination report reflects that the Veteran was diagnosed as having thoracolumbar spondylosis with degenerative disc disease.  The examiner reviewed the record and noted the following: low back complaints in April and May 1978 related to a motor vehicle accident occurring in 1969; an evaluation in December 1987 for injury to lower back from a fall the day prior after slipping on ice; evaluation in 1992 indicating tenderness to back and assessment of joint pain probably secondary to degenerative joint disease; a complaint of recurrent back pain on May 1993 examination; and an undated examination report that noted a reported history of recurrent back pain.  It was noted that the Veteran recalled injuring his back during active duty and attributed the pain to jumping off trucks, running, and other physical activities.  He reported his involvement in a 1969 motor vehicle accident and was admitted for three months.  It was noted that arthritis was documented on imaging of the thoracolumbar spine, with X-ray showing moderate thoracolumbar spondylosis with disc space narrowing at L5-S1.  
 
The examiner opined that the Veteran's spine condition was at least as likely as not incurred in or caused by his claimed in-service injury, event or illness.  The examiner explained that review of the claims file revealed that that the Veteran had complaints of back pain during service, which, per the Veteran, were attributed to his physical activities.  The examiner opined that the Veteran's thoracolumbar spondylosis with degenerative disc disease shown on X-ray would be a consequence of the back injuries/complaints he had during service, as the injuries could over time cause degeneration. 
 
The examiner's opinion is persuasive.  The examiner thoroughly and accurately reviewed the record and documented the Veteran's in-service treatment and medical examinations related to the back, and provided a clear and plausible rationale for his opinion.  There is no medical opinion or other competent evidence contradicting the examiner's opinion.  
 
Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that thoracolumbar spondylosis with degenerative disc disease is etiologically related to the Veteran's service.  Thus, service connection for thoracolumbar spondylosis with degenerative disc disease is granted.  38 U.S.C.A. § 5107(b).

Increased rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.
 
A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that Code diabetes mellitus requiring  insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.
 
Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id. at Note (1).
 
As reflected in his June 2008 notice of disagreement, the Veteran contends that he should be rated 40 percent disabling for his diabetes mellitus, as he was dependant on insulin with restricted diet and regulated activities.  
 
A November 2007 VA examination report reflects that the Veteran denied a history of ketoacidosis and hypoglycemic reactions.  He was on a restricted diet, but had not recently had weight loss or gain.  Regarding any restriction of activities on account of diabetes, such as avoiding strenuous activity to prevent hypoglycemic reaction, the examiner stated that there were no restrictions related to diabetes.  The Veteran's treatment was noted to have been oral hypoglycemic and insulin.  
 
VA treatment records note that in March 2010, the Veteran was not experiencing diabetic symptoms.  He was being treated with insulin and a diabetic diet.  In August 2010, the Veteran reported that, he stood at work for more than 12 hours a day.  Naval Hospital records reflect that in April 2010, the Veteran was recommended to have a low salt diet and exercise for his diabetes, and in March 2010 he reported that he constantly walked during the day, which was about 12 hours per day.  
 
An October 2010 VA examination report reflects that the examiner reviewed the claims file.  It was noted that the Veteran had had no episodes of ketoacidosis or hypoglycemic reactions, was on a low-fat and low-sugar diet, but he did not require any regulation of activities due to his diabetes.  It was noted that treatment was oral hypoglycemic and insulin.  
 
November 2011 and February 2012 VA treatment records reflect continuing diabetes treatment with insulin.  
 
Considering the pertinent evidence in light of the governing legal authority, the Board finds that rating in excess of 20 percent for type II diabetes mellitus must be denied.  While the record reflects diabetic treatment with insulin, this disorder has not required that the appellant regulate his activities.  He has not suffered any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization which are required to assign a 60 percent rating.  Both the October 2007 and October 2010 VA examinations reflect the examiners' assessments that the Veteran's diabetes did not require any regulation of activities or had been productive of any episodes of ketoacidosis or hypoglycemic reactions.  There is no competent and probative evidence contradicting these assessments.  Thus, a rating higher than 20 percent under Diagnostic Code 7913 is not warranted.
 
The Board acknowledges the Veteran's assertion in June 2008 that his activities were regulated due to diabetes.  The Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. At 469.  Whether the Veteran's diabetes requires avoidance of strenuous occupational and recreational activities is a determination that is medical in nature, and therefore not one that he is competent to make.  Furthermore, the Veteran's assertion is unsupported by any other evidence.  Indeed, it is contradicted by his own statements in August 2010, when he reported that, with respect to exercise, he stood up at work for more than 12 hours a day, and in March 2010 when he reported that he constantly walked during the day, which was for about 12 hours.  
 
The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but no other diagnostic code provides a basis for higher rating.  The rating code discussed above specifically pertains to diabetes mellitus.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  
 
This issue should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
The assigned rating of 20 percent rating reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.
 
The Veteran's type II diabetes mellitus is manifested by symptoms which are explicitly contemplated by the schedular criteria under Diagnostic Code 7319.  The record does not reflect that the Veteran's disability has caused any impairment in earning capacity above what would be average for such disability.  
 
The Veteran's disability has not been productive of a marked interference with employment.  There is no indication in the record of frequent hospitalizations related to such disability.  In a December 2008 letter, a VA treating physician stated that the Veteran was being treated for a number of medical conditions including coronary artery disease, type 2 diabetes mellitus, with nephropathy and neuropathy, hypertension, and chronic back pain, and that these conditions had left him unemployable despite ongoing medical management.  To the extent that such letter indicates that diabetes mellitus might be productive of marked interference with employment, such evidence is outweighed by the other evidence of record, including March and August 2010 treatment records, which indicate that Veteran was fully employed and reported standing and walking at work all day, up to 12 hours according to the Veteran.
 
In sum, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.
 
Accordingly, a rating in excess of 20 percent for type 2 diabetes mellitus is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  

As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b.
 
 
ORDER
 
Entitlement to service connection for a lung disability (respiratory disability) is denied.
 
Entitlement to service connection for thoracolumbar spondylosis with degenerative disc disease is granted.
 
Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus is denied.
 
REMAND
 
The December 2012 VA PTSD examination report reflects that the Veteran did not meet the diagnostic criteria for PTSD.  It was opined, however, that the appellant had an adjustment disorder with depressed mood, and the examiner further stated, "It is at least as likely as not possible that Adjustment Disorder with Depressed Mood is linked to [the Veteran's] military combat tour related to fear of hostile military activities."  The examiner's opinion that it was at least as likely as not "possible" is ambiguous and too equivocal to support a decision on the merits one way or another.  Moreover, the examiner provided no rationale for the opinion whatsoever, nor did he clarify what "hostile military activities" were linked to the Veteran's adjustment disorder or how.  Therefore, the examination report is inadequate, and the claim for service connection for a psychiatric disability, to include PTSD, must be remanded.  See Barr, 21 Vet. App. at 311.  
 
The Veteran has also claimed entitlement to service connection for "arthritis," with no further specification.  Service treatment records reflect numerous instances of treatment for pain and symptoms including left shoulder tendonitis, migrating joint pain, painful joints, possible polyarthritis or osteoarthritis, and possible degenerative joint disease.  Notably, on dental health questionnaires dated in August 1990, July 1991, and August 1992, the Veteran having or ever having arthritis or painful joints.  In contrast in September 1993 he reported a history of left shoulder rheumatoid arthritis; and at his May 1993 examination for separation form service, the Veteran reported a past history of degenerative joint disease.
 
In numerous contemporary treatment records, including an August 2009 Naval Hospital record, the Veteran has been noted to have had no musculoskeletal symptoms, and any musculoskeletal complaints have been primarily related to his back.  As the current medical record is unclear as to whether the Veteran currently has arthritis affecting any joint other than the thoracolumbar spine and, if so, what the current diagnosis of any such conditions might be and whether it is related to the conditions for which he was treated in service, the appellant should be provided a medical examination and opinion on the matter.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
The Veteran's claim of entitlement to individual unemployability should also be remanded, as it is inextricably intertwined with the other issues remaining on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran identify any additional medical records which are pertinent to his claim but have yet to be submitted.  Thereafter, the RO should undertake all appropriate development to secure records which are not currently part of the claims file.  Duplicate records should not be added.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any psychiatric disorder, to include PTSD.  Access to the Veteran's claims file, to include Virtual VA, and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.
 
Following a review of the claims file, to include service and post-service medical records, and any examination results, the examiner is to opine whether the Veteran has a psychiatric disorder, to include PTSD.  If so, the examiner must opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.  A complete rationale for all opinions must be provided.
 
3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of arthritis in any joint other than the thoracolumbar spine.  Access to the Veteran's claims file, to include Virtual VA, and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.
 
Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is to opine whether the Veteran has arthritis in any joint other than the thoracolumbar spine.  For any such disability diagnosed, the examiner must opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's in-service treatment for joint pains and possible arthritis.  A complete rationale for all opinions must be provided.
 
4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  The Veteran is to be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
6.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 


_______________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


